Citation Nr: 0937701	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-38 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service connected type II diabetes mellitus.  

2.  Entitlement to disability rating greater than 40 percent 
for type II diabetes mellitus.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio.  The file was subsequently transferred to the 
RO in N. Little Rock, Arkansas.  

In September 2002, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  In March 2005, the Veteran 
testified before the undersigned at a videoconference 
hearing.  Transcripts of those hearings are of record. 

In a February 2006 decision, the Board granted a 40 percent 
evaluation for diabetes and denied the other claims.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In August 2007, the Court granted a Joint Motion of the 
Veteran and the Secretary of Veterans Affairs (the Parties) 
vacating that February 2006 decision and remanding the matter 
to the Board.  

One of the issues remanded by the Court in August 2007 was 
whether service connection was warranted for peripheral 
neuropathy.  However, in a March 2007 rating decision, the RO 
granted service connection for peripheral neuropathy of all 
four extremities, thereby satisfying the Veteran's appeal of 
that issue.  

The Board remanded the issues on appeal to the RO in 
September 2007 for assistance in obtaining relevant Social 
Security Administration (SSA) disability records.  These 
records were obtained and the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's hypertension is aggravated by but not 
caused by service connected diabetes mellitus.  


2.  The Veteran's diabetes mellitus has not resulted in 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, or compensable complications 
which are not separately rated.  

3.  The Veteran is not unable to secure or follow a 
substantially gainful occupation solely due to his service 
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an award of benefits for aggravation of 
hypertension by service connected type II diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for a disability rating higher than 40 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 
4.119, Diagnostic Code 7913 (2008).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25, 4.26 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for a disability if 
competent evidence shows that such disability was caused or 
aggravated by another disability for which service connection 
has been established.  38 C.F.R. § 3.310.  Section 3.310 was 
amended effective October 10, 2006, during the course of the 
appellant's appeal of the August 2003 rating decision.  That 
amendment included the language now found at subsection (b), 
as follows:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

Prior to that change, the law regarding entitlement to 
"service connection" for aggravation of a nonservice 
connected condition by a service connected condition was 
strongly influenced by Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen, the Court did not refer to whether the 
aggravation could itself be deemed "service connected" if 
there was no showing of the extent of disability due to the 
aggravation.  Hence, it appears that the revised § 3.310 
imposes additional evidentiary burdens on the claimant.  As 
there is no indication that the revised version was to be 
applied retroactively, the Board will apply the version of § 
3.310 that was in effect at the time the Veteran filed his 
claim.  Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

There is no evidence of record showing that the Veteran's 
hypertension was present during service or manifested within 
one year of separation from service.  An April 1970  report 
of medical examination indicates a normal clinical evaluation 
of the Veteran's heart and vascular system and lists a blood 
pressure measurement of 126 over 76.  As explained below, the 
Veteran was first diagnosed with hypertension decades after 
service.  This is evidence against a grant of service 
connection for hypertension.  

In August 2001, the Veteran underwent another VA examination 
regarding his diabetes mellitus.  His blood pressure was 
measured as 157/90 and 160/92.  The examiner recorded a 
history that the Veteran had been diagnosed with diabetes in 
December 2000.  This report does not contain a diagnosis of 
hypertension or any opinion regarding whether the Veteran's 
blood pressure readings were caused or aggravated by his 
diabetes.  The examiner did state that the Veteran seemed to 
have evidence of visual, vasculature, and neurological 
complications of his diabetes.  

From the examiners detailed referral to the Veteran's 
peripheral circulation, it appears that the examiner's 
reference to vascularization complications concerned the 
Veteran's peripheral vascular disease for which service 
connection has since been established.  

In an August 2002 letter "C.D.", M.D. confirmed that the 
Veteran's medical problems included hypertension.  In letters 
from 2005 "E.T.", M.D. reported that the Veteran required 
antihypertensive medication to bring his blood pressure into 
acceptable range for diabetic patients.  These letters do not 
provide evidence as to whether the Veteran's hypertension was 
caused or aggravated by his diabetes.  

In March 2003, the Veteran underwent a VA examination with 
regard to his diabetes mellitus.  The examiner remarked that 
the Veteran's hypertension was less likely than not caused by 
his diabetes mellitus.  This is evidence against a grant of 
service connection based on the entirety of the Veteran's 
hypertension resulting from his diabetes.  The report is not 
probative of whether a grant of benefits is warranted for the 
aggravation of his hypertension by his diabetes.  

He underwent another VA examination in November 2003.  The 
examiner stated that the Veteran reported diagnosis of both 
hypertension and diabetes mellitus in 1999.  Again, the 
opinion was that the Veteran's hypertension was essential, 
providing evidence against the Veteran's claim.  No opinion 
was offered as to whether the Veteran's hypertension was 
aggravated by his diabetes.  

In April 2006, the Veteran underwent a VA examination with 
regard to his diabetes mellitus.  The examiner reported that 
private treatment records showed that the Veteran was 
diagnosed with hypertension around the same time as he was 
diagnosed with diabetes mellitus.  She stated that his 
hypertension seemed to be of essential in origin.  

While this is evidence against assigning a rating based on 
causation of his hypertension by his diabetes, this report is 
not probative of aggravation.  

In October 2006, the Veteran again underwent a VA 
examination.  As to the etiology of the Veteran's 
hypertension the examiner stated as follows:  "The Veteran's 
hypertension is likely essential as are the majority of cases 
of hypertension."  This is therefore evidence against a 
finding that the Veteran's hypertension is caused by his 
diabetes.  

As to whether the Veteran's diabetes aggravated his 
hypertension, the examiner provided as follows:  "His labs 
show evidence of nephropathy and medical literature (sic) 
does support the role of diabetes in the development and 
aggravation (sic) of hypertension and it is as likely as not 
that this hypertension is aggravated by diabetes(sic) but we 
cannot determine the degree of aggravation without resorting 
to speculation."  

This is evidence that the Veteran's hypertension is 
aggravated by his service connected diabetes.  

All evidence of record is against a finding that the entirety 
of the Veteran's hypertension is the result of his diabetes.  
The October 2006 opinion, however, is highly probative that 
his hypertension is aggravated by his diabetes.  Hence, an 
award is warranted for aggravation of the Veteran's 
hypertension by his service connected diabetes mellitus.  To 
this extent, the appeal is granted.  

As to whether his diabetes mellitus caused his hypertension, 
the evidence is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Diabetes mellitus - increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  Id

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Id.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  Id.

VA examinations in August 2001, December 2001, March 2003, 
and November 2003 do not show that the Veteran had ever had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or more hospitalizations per year or twice a month visits 
to a diabetic care provider.  

In May 2004, the Veteran was admitted to a VA Medical Center 
(VAMC) for the primary complaint of chest pain.  The hospital 
summary adds incidentally that the Veteran also had poorly 
controlled blood glucose levels.  

In April 2006, the Veteran underwent a VA examination with 
regard to his diabetes mellitus.  The examiner recorded that 
the Veteran was admitted to the hospital in May 2004 for 
chest pain and hyperglycemia related to his diabetes.  This 
examination report lists no other hospitalizations for 
hyperglycemia and does not mention ketoacidosis.  Nor is 
there any report of how often the Veteran sees a diabetic 
care provider.  One hospitalization over the many year period 
relevant to this appeal is not one hospitalization per year 
and does not satisfy the criteria for a rating higher than 40 
percent.  

In the October 2006 report, the examiner documented the 
Veteran's report of three hypoglycemic episodes.  The 
examiner did not state whether the Veteran had required any 
hospitalizations for hypoglycemic reactions or ketoacidosis.  
There are no records showing that the Veteran was 
hospitalized for hypoglycemic reactions.  The examiner 
provided no information as to how often the Veteran visits a 
diabetic care provider.  This report provides no evidence 
favorable to a rating higher than 40 percent. 

VA treatment records show that the Veteran is followed in 
endocrinology for his diabetes mellitus with some reports in 
the primary care clinic.  Frequency of visits for his 
diabetes mellitus is less than twice per month.  Separate 
evaluations are in place for all demonstrated complications 
of the Veteran's diabetes mellitus.  

Records from the Veteran's SSA disability claim do not show 
that he has been hospitalized for ketoacidosis or 
hypoglycemic reactions or that he visits a diabetic care 
provider twice per month or more often.  

Based on the above, there is no basis for granting a 
schedular rating higher than 40 percent for the Veteran's 
diabetes mellitus.  The Board finds that the post-service 
medical records, as a whole, provide highly probative 
evidence against this claim. 

The Board has also considered whether a referral for 
extraschedular consideration is warranted.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).  
The Board is not precluded from raising the question of an 
extraschedular rating in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
Second, if the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

Finally, if the RO or the Board finds that the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology, then either the RO or the 
Board must determine whether the veteran's exceptional 
disability picture includes other related factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran's symptomatology and the severity 
of the Veteran's diabetes is accounted for by the rating 
schedule.  Of note is that service connection either has been 
established, or is granted in the instant decision, for all 
complications of his diabetes mellitus.  There is no 
symptomatology of his diabetes mellitus that has not been 
accounted for by the schedule.  Hence, the first step of the 
Thun analysis is not met and referral for extraschedular 
consideration is not warranted.

All evidence of record is against assigning a rating higher 
than 40 percent disabling for the Veteran's diabetes mellitus 
for any period of time on appeal.  The evidence shows that 
the Veteran has not been hospitalized twice per year or more 
for ketoacidosis or hypoglycemic reactions or that he sees a 
diabetic care provider twice per month or more.  All 
complications attributed to the Veteran's diabetes are 
separately evaluated and the only complications that are 
rated as not compensable are his cataracts and erectile 
dysfunction.  Nor is there evidence that warrants referral 
for extraschedular consideration.  

In short, the evidence from one year prior to when the 
Veteran filed his claim for an increase until the present 
does not show that a rating is warranted higher than that 
already assigned for the Veteran's diabetes mellitus.  
Therefore the appeal as to the rating assigned for his 
diabetes mellitus must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

TDIU

A TDIU may be assigned where the schedular rating is less 
than total, as in this case, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service connected disability to bring the combined 
rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war. Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis.  38 C.F.R. §§ 
3.321(b), 4.16(b) (2007).  Here the percentage requirements 
are met, and the plain language § 4.16(b) precludes 
extraschedular consideration of a TDIU.

In order to be granted a TDIU, the veteran's service 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is currently in effect for the following 
disabilities suffered by the veteran:  Diabetes mellitus, 
rated 40 percent since February 2001, diabetic nephropathy, 
rated 30 percent since May 2006, peripheral vascular disease 
of each of his four extremities, rated 20 percent each for 
the lower extremities and 10 percent each for the upper 
extremities since May 2006, peripheral neuropathy of each of 
his extremities, rated 10 percent disabling each since May 
2006, cataracts and erectile dysfunction each rated as 
noncompensable since May 2005.  

The Board has granted service connection for hypertension.  
Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.  

Based on a detailed review of the post-service medical 
records, the Veteran would not be entitled to more than a 10 
or 20 percent evaluation for his now service connected 
hypertension.  Therefore, under the VA's combined rating 
table, the Veteran is still not entitled to a 100 percent 
evaluation.  Consequently, the issue of TDIU is still before 
the Board.  

In any event, the Veteran meets the criteria for 
consideration of whether a TDIU is warranted on a schedular 
basis under 38 C.F.R. § 4.16(a).  

In order for a TDIU to be granted, the evidence must show 
that the Veteran is unable to secure and follow a 
substantially gainful occupation solely due to his service 
connected disabilities.  The preponderance of evidence shows 
that this is not the case.  

VA treatment records and reports mention the Veteran's 
inability to work or his difficulty in working.  These 
reports attribute his difficulties to a number of causes but 
the most prominent cause is pain and weakness of his joints.  
The Veteran has been diagnosed with arthritis; a disability 
for which service connection has not been established.  The 
evidence attributing his difficulty working to weakness and 
pain of his joints is therefore evidence against assigning a 
TDIU because it tends to show that he is not unable to secure 
or follow a substantially gainful occupation solely due to 
his service connected disabilities.  

In a letter dated in April 2005, Dr. E.T. listed the 
following as diagnosed conditions suffered by the Veteran:  
Diabetes mellitus type 2, hypertension, hyperlipidemia, sleep 
apnea, peripheral vascular disease (mild) mood disorder, and 
inflammatory arthritis.  Dr. E.T. stated that the Veteran had 
a very high level of disability secondary to his arthritis 
and shortness of breath with exertion (another disability not 
related to service).  He stated that the objective data 
denoted the severe extent of his physical disability from the 
combination of his medical difficulties.  Dr. E.T. concluded 
that the Veteran was completely unable to meaningfully pursue 
active employment in any capacity.  He went on to state 
"[h]is pain, shortness of breath and subsequent marked 
decrease in ambulatory ability make it prohibitive for him to 
sustain active and reasonable employment in any traditional 
capacity."  

The Board finds that this report is evidence against the 
Veteran's claim because it tends to show that a significant 
part of his inability to secure and follow a substantially 
gainful occupation results from disabilities from his 
arthritis and shortness of breath.  Service connection is not 
in place for arthritis and there is no evidence that his 
shortness of breath results from any of his service connected 
disabilities.  

In the April 2006 examination report, the examiner recorded 
the Veteran's report that he left his job as a cemetery 
worker because he could not stand anymore and because of 
joint pain, blurred vision, high sugar and blood pressure and 
that since March 2002 he had not been able to work.  As part 
of her assessment, the examiner stated that the Veteran had 
not been able to work because of his uncontrolled blood 
pressure, his joint pain with fatigue and muscle spasm, and 
fluctuation of his blood pressure.  

The April 2006 report was made in the context of whether the 
Veteran needed the aid and attendance of another person.  The 
examiner did not provide evidence as to whether the Veteran's 
service connected disabilities, which would not include his 
arthritis, rendered him unemployable.  However, her inclusion 
of joint pain in the list of reasons for why the Veteran is 
unable to work is evidence against assigning a TDIU because 
it tends to show that a disability other than his service 
connected disabilities renders him unable to secure or follow 
a substantially gainful occupation.  

In this regard, the Board does not dispute the fact that the 
Veteran has serve difficulties associated with his service 
connected disabilities.  If he did not, there would be no 
basis for the current 90 percent evaluation.  However, the 
fact that so many of his health care provides cite to the 
Veteran's severe nonservice connected problems as the 
Veteran's primary disability leads the Board to the 
conclusion that while the Veteran has serve problems 
associated with his service connected disabilities, leading 
to the 90% evaluation, it is the nonservice connected 
disabilities that lead the Veteran to be unable to work.  

For example, in the October 2006 VA examination report, the 
examiner stated that the Veteran had ambulation problems, 
uses an electric wheelchair and would not be able to obtain 
and maintain gainful employment that requires physical 
activity or mobility.  He also stated that the exact etiology 
for his ambulation problems is not clear.  Studies showed 
"mild" neuropathy and "mild" peripheral vascular disease 
which the examiner stated would not render him unemployable.  
He reported that the Veteran's need to regulate his 
activities due to diabetes would interfere with his ability 
to work full time in a job requiring physical exertion.  He 
also stated that the Veteran has nonservice connected 
problems, including his arthritis, which would also affect 
his employability.  

This report, as the others, tends to show that the Veteran's 
service connected disabilities alone do not render him unable 
to secure and follow a substantially gainful occupation.  
That he could not work in a job requiring physical exertion 
due to his diabetes does not eliminate all gainful 
employment.  His neuropathy and vascular disease were 
described as mild, militating against a finding that these 
disabilities rendered him unemployable.  The specific 
inclusion of arthritis as affecting his employment is 
evidence against a finding that he is unable to secure or 
follow a substantially gainful occupation solely due to his 
service connected disabilities.  

The SSA disability records show that the Veteran has been 
disabled for SSA purposes since March 2002.  Listed as the 
primary diagnosis is diabetes mellitus with a secondary 
diagnosis of diabetic or other peripheral neuropathy.  Most 
of the medical evidence associated with these records is 
evidence of VA treatment already of record.  

The only evidence important to the Veteran's claim, other 
than his own reports that he is unable to work, is a report 
dated in November 2002, signed by "S.M.", M.D. of Family 
Medicine Associates of Blyetheville.  That report includes a 
review of systems which lists the Veteran's complaints of 
blurring of vision, difficulty hearing, shortness of breath 
with minimal exertion, low back discomfort present most of 
the time and affecting his ability to a fair extent in all 
joints but especially in the mid to low back and left 
shoulder, numbness and tingling of both feet attributed to a 
history of diabetic neuropathy, and a history of depression 
and post traumatic stress disorder.  

Physical examination found the Veteran to have muscle spasm 
of the lumbar paraspinal group and discomfort on motion of 
the cervical spine, left shoulder, hips, and knees.  Dr. S.M. 
stated that the Veteran appeared to have decreased sensation 
to touch, pressure, and pain in both lower extremities, most 
prominent in the plantar aspect of his feet.  Dr. S.M. stated 
that there was no evidence of any joint abnormalities, 
deformities, instability, ankylosis, contractures, edema, or 
purulent drainage that would be suggestive of osteomyelitis.  
Of note is the report states that no laboratory studies or x-
rays were obtained, hence the report is not in disagreement 
with the evidence of record in which clinicians diagnosed the 
Veteran with arthritis.  Dr. S.M. found no evidence of 
varicose veins, statis dermatitis, brawny edema, active 
ulcers, or scars from healed venous ulcers.  He also reported 
that the Veteran had approximately a 40 percent hearing loss 
and that his corrected vision was 20 /70 for both near and 
far vision.  

Dr. S.M. opined that the Veteran had significant limitation 
in his ability to walk, stand, sit, lift, carry, handle, see, 
and hear.  He stated that this is stemming from his multiple 
medical problems and that it would be extraordinarily 
difficult for him to be gainfully employed.  

The report from Dr. S.M. provides more evidence against a 
finding that the Veteran is unable to secure and follow a 
substantially gainful occupation solely due to his service 
connected disabilities.  Although Dr. S.M. found the Veteran 
to suffer from decreased visual acuity and noted that he had 
decreased sensation mostly in the plantar aspect of his feet, 
it is clear from his report that the Veteran's limitations 
involve his ability to stand, sit, handle, carry, and lift.  
In other areas of the report, the Veteran's primary complaint 
is that he cannot work because he cannot carry or lift 
significant a substantial amount of weight.  

For example, a December 2002 Vocational Comment, signed by 
D.R., a case consultant, provides that the Veteran could lift 
a maximum of 20 pounds and frequently carry only 10 pounds.  
D.R. noted that the Veteran's former jobs as a water 
treatment facility worker and a maintenance worker at a 
cemetery required physical demands in excess of the Veteran's 
capabilities.  D.R. stated that the Veteran was limited to a 
full range of light work.  

Dr. S.M.'s report, taken with D.R.'s report, provides more 
evidence against assigning a TDIU.  This evidence tends to 
show that the Veteran's inability to work results mostly from 
joint problems rather than from his service connected 
disabilities, and in this regard is consistent with the 
remark found in the October 2006 VA examination report that 
the Veteran's arthritis was a factor in his employability.  

Associated with the SSA records is a supplemental interview 
outline in which the Veteran reported that he was unable to 
do household tasks such as laundry, yard work and grocery 
shopping.  He listed the reason as "[v]ascular disease can 
not stand or walk very long at a time."  

This report by the Veteran is in conflict with reports from 
medical professionals described above.  For example, the 
clinician who examined the Veteran in October 2006 reported 
his peripheral vascular disease as mild and all of the 
medical reports concentrated primarily on the Veteran's 
arthritis symptoms when discussing his ability to work.  The 
Board finds the statements from medical professionals more 
probative than the Veteran's report as to what limits his 
ability to work because their expertise allows for the better 
evaluation of his peripheral vascular disease and other 
disabilities.  

In a letter dated in April 2008, "S.B.", M.D., who 
identified herself as the Veteran's primary care physician, 
provided a list of diagnosed conditions suffered by the 
Veteran.  This list includes the following:  diabetes 
mellitus, hypertension, hyperlipidemia, sleep apnea with 
tracheostomy, peripheral vascular disease, depression, 
inflammatory arthritis, hypogonadism, osteoporosis, coronary 
artery disease, and colon polyps.  She stated that he has a 
very high level of disability secondary to his inflammatory 
arthritis and shortness of breath with exertion (providing 
more highly probative evidence against this claim).  She also 
opined that he is unable to maintain employment due to his 
pain, shortness of breath, and decrease ambulatory ability.  

This letter overall provides more evidence against assigning 
a TDIU.  Dr. S.B. specifically attributed one of the reasons 
for why the Veteran cannot work, his pain, to a nonservice 
connected disability, his arthritis.  This is evidence that 
the Veteran is not unable to secure and follow a 
substantially gainful occupation solely due to his service 
connected disabilities.  The severe problems the Veteran has 
with his nonservice connected disabilities is a central theme 
in many, if not all, of the medical evidence of record, 
providing evidence against this claim, particularly when the 
medical evidence regarding the Veteran's overall condition is 
reviewed as a whole, and not simply as separate pieces of 
evidence that support, or do not support, the Veteran's 
claim.   

As detailed above, the preponderance of the evidence of 
record is against a finding that the Veteran is unable to 
secure or follow a substantially gainful occupation solely 
due to his service connected disabilities.  Hence, his appeal 
as to whether a TDIU is warranted must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With regard to disability ratings, VCAA notice should include 
that a schedular or extraschedular rating may be awarded by 
application of relevant diagnostic codes found Title 39 of 
the Code of Federal Regulations, from 0 percent to as much as 
100 percent, depending on the disability, that ratings depend 
on the severity and duration of symptoms and their impact on 
employment.  Id. at 488.  Additionally, the notice should 
provide examples of the types of evidence that may be 
submitted to substantiate the claim.  Id.  

The RO sent notice letters to the Veteran in March, October, 
and December 2003 May 2004, and September 2006.  The AMC sent 
a notice letter to the Veteran in October 2007.  Together, 
these letters provided notice of the kinds of evidence that 
could substantiate the Veteran's claims and of his and VA's 
respective duties in obtaining that evidence.  The October 
2003 and May 2004 letters informed the Veteran that he should 
submit or let VA know about evidence showing that his 
diabetes had increased in severity.  The December 2003 letter 
informed him of the evidence needed to substantiate his 
claims for a TDIU and for service connection.  Claim.  In the 
September 2006 and October 2007 letters, VA informed the 
Veteran as to how VA assigns disability ratings.  

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
However, since the more recent notice letters the Veteran has 
had sufficient time to participate in the development of his 
claim.  In May 2008, the RO issued a Supplemental Statement 
of the Case with regard to the claims for an increased rating 
for diabetes and for a TIDU, thus curing the timing defect 
with regard to that notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  

Although there may yet remain an uncured timing defect with 
regard to the claim for service connection for hypertension, 
the Board, in the instant decision, grants the benefit 
sought.  To the extent that an uncured timing defect remains, 
such defect is not prejudicial to the Veteran.  See Shinseki 
v. Sanders, 129 U.S. 1696 (2009).  In that regard, the 
Veteran will have an opportunity to contest any disability 
rating or effective date assigned by the RO in the first 
instance without any loss of rights (e.g., the date of claim 
remains unchanged).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and SSA disability records.  The Veteran was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  VA 
medical examinations were afforded the Veteran in March 2003, 
November 2003, April 2006, and October 2006.
 
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Benefits for aggravation of the Veteran's hypertension by 
diabetes mellitus is granted.  

An evaluation in excess of 40 percent disabling for diabetes 
mellitus is denied.  

A TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


